Citation Nr: 1135273	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  99-12 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected lumbar spine disability.

2.  Entitlement to service connection for a right hip disorder, claimed as secondary to the service-connected lumbar spine disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), to include as secondary to the service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from May 15, 1975 to July 2, 1975.  She was separated from service after one month and 18 days under the Trainee Discharge Program.

This matter comes before the Board on appeal from a January 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada that denied service connection for residuals of a cervical spine disorder on a direct basis and denied service connection for bursitis of the right hip and for a mental illness, both as secondary to the service-connected back strain residuals.  

The Veteran testified before the RO's Decision Review Officer (DRO) in September 2003.  A transcript of that hearing is of record.

During the course of the appeal, custody of the claims file was transferred to the RO in Boston, Massachusetts, which is currently VA's Agency of Original Jurisdiction (AOJ).

The Veteran was scheduled to testify before the Board in a hearing at the RO in October 2009.  However, her representative submitted a letter cancelling the hearing, based on evidence the Veteran had been committed to inpatient psychiatric treatment and would not be able to attend.  The letter asked the Board to adjudicate the claims on appeal based on the evidence of record.

In December 2009, the Board remanded the issues currently on appeal to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC made reasonable attempts to comply with the Board's requests. including the provision of VA orthopedic and psychiatric examinations to determine the natures and etiologies of the Veteran's claimed disorders.  The record indicates that the AMC scheduled the required VA examinations for the Veteran and the Veteran refused to participate in either VA examination.  The AMC then provided an opinion regarding the etiology of the Veteran's claimed psychiatric disorder based on the record of evidence.  Therefore, the Board finds that the AMC substantially complied with the December 2009 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required before the issues on appeal are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2010).  The Board notes that the Veteran has outstanding records with the U.S. Social Security Administration (SSA).  In a March 2001 VA treatment record, the Veteran reported receiving Supplementary Security Income (SSI) benefits.  At the September 2003 personal hearing before a DRO, the Veteran reported that she had received SSA benefits for the past six years as she was unable to work due to depression and a back disorder.  The Veteran's claims file currently does not contain any SSA administrative decision(s) or the underlying medical records SSA used in making its decision(s).  

It does not appear that the RO contacted SSA in order to incorporate its records into the claims file.  VA has a duty to obtain SSA records when it has actual notice of such an application.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  From the Veteran's September 2003 testimony, the Board notes that the Veteran purportedly is receiving SSI benefits due to depression and a back disorder.  The Board cannot state that a reasonable possibility does not exist to indicate that obtaining the SSA records would aid the Veteran in substantiating her VA claims for service connection for a psychiatric disorder, a right hip disorder, and a neck disorder, all to include as secondary to a low back disability.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002 & Supp. 2010).  Accordingly, the AMC/RO should contact SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any medical records in its possession.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2) (2010).

As noted above, in the December 2009 remand, the Board requested that the AMC provide both a VA psychiatric examination and a VA orthopedics examination.  The record indicates that the AMC attempted to provide both examinations and that the Veteran refused to participate in either examination.  The Veteran is an in-patient at a psychiatric facility; therefore, allowances have been made in order to assist her.  As the Veteran would not cooperate with a VA examiner in June 2011, a VA examiner reviewed the claims file and wrote an opinion regarding the etiology of the Veteran's claimed psychiatric disorder, based on the record of evidence in the file.  Therefore, considering the Veteran's conditions, the Board finds that the AMC took reasonable actions in fulfilling the duty to assist.  

Regarding the attempted VA orthopedic examination, VA notes that the Veteran did not cooperate, and the AMC did not provide an opinion regarding whether the Veteran's claimed neck and right hip disorders were related to service.  The Board finds that a reasonable attempt should be made again to provide the Veteran with a VA orthopedic examination.  If the Veteran does not cooperate again, the AMC should provide the claims file to a VA clinician to author an opinion regarding the natures and etiologies of the Veteran's claimed cervical spine and right hip disorders, based on the record of evidence.  


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact SSA and obtain and associate with the claims file copies of the Veteran's SSA records regarding any claim for SSA benefits, including any SSA administrative decision(s) (favorable or unfavorable) and the underlying medical records SSA relied upon in making its decision(s).

2.  The Veteran should be afforded a VA orthopedic examination by a physician with sufficient expertise to determine the etiology of the claimed cervical spine and right hip disorders.  If the Veteran does not or cannot participate in the orthopedic examination, the AMC should request a VA clinician to write an opinion regarding the natures and etiologies of the claimed cervical spine and right hip disorders, based on the record of evidence.  

The relevant documents in the claims folders should be made available to and reviewed by the VA examiner or VA clinician.  Any indicated studies and diagnostics should be performed.

Based upon the examination results, review of the evidence in the claims folder and, if obtained, the history and complaints of the Veteran, the VA examiner or VA clinician should provide opinions with respect to the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed cervical spine disorder was caused by any incident in service?

b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed cervical spine disorder was caused or aggravated by the Veteran's service-connected lumbar spine disability?

c)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right hip disorder was caused or aggravated by the Veteran's service-connected lumbar spine disability?

The VA examiner/clinician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The VA examiner/clinician is further advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression, versus a temporary flare-up of symptoms.  If the VA examiner or VA clinician determines a disorder was aggravated, although not caused, by the lumbar spine disability, he or she should indicate the degree of such aggravation over and the above the natural course of the disorder.  

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner or VA clinician is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The VA examiner or VA clinician should in such case explain why it would be speculative to respond.

3.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claims for service connection for a cervical spine disorder, to include as secondary to a service-connected lumbar spine disability, and a right hip disorder, as secondary to a service-connected low back disability.  If any benefit sought remains denied, the Veteran and the representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


